IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                  August 28, 2014 Session


         LORETTA M. GAITHER v. MICHAEL DELEON GAITHER

                  Appeal from the Circuit Court for Hamilton County
                     No. 12D459       Jacqueline S. Bolton, Judge




                No. E2013-02681-COA-R3-CV - Filed October 13, 2014




C HARLES D. S USANO, JR., J., concurring.

        I concur completely in the majority’s treatment of the piano issue. Under the proof
before the trial court, I also concur in the majority’s decision to modify the trial court’s
judgment as to the marital residence and the overall division of the marital estate. I write
separately to express my view that it is sometimes appropriate to take into account the cost
of selling an asset even though there is no present intent to sell. Since the proof in this case
does not support the trial court’s “20%” decision, I agree that this particular part of the trial
court’s judgment is not correct.




                                            _____________________________________
                                            CHARLES D. SUSANO, JR., CHIEF JUDGE